          Case 4:82-cv-00866-DPM Document 5607 Filed 05/26/20 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT                                                             PLAINTIFF

V.                                    NO. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, ET AL.                                                                     DEFENDANTS

EMILY MCCLENDON, ET AL.                                                            INTERVENORS


     PULASKI COUNTY SPECIAL SCHOOL DISTRICT’S RESPONSE TO MOVANT’S
                         MOTION TO INTERVENE


          Pulaski County Special School District (“PCSSD” or “District”) hereby opposes

Movants’ Motion To Intervene (the “Motion”), and states as follows:


     I.      INTRODUCTION

          On May 13, 2020, Dr. Janice Warren (“Dr. Warren” or “Movant”) filed a Motion to

Intervene in this action pursuant to Rule 24 of the Federal Rules of Civil Procedure. See Dkt. Nos.

5600 and 5601. Her petition is centered on the position that she has an “employee-interest” in the

outcome of this litigation and, as a result, is entitled to intervene as a matter of right. Such an

“interest,” however, has not been recognized by the United States Court of Appeals for the Eighth

Circuit, nor by any district court within this jurisdiction. Nonetheless, should this Court hold that

such an “interest” does exist, Movant’s claim does not satisfy the three-part test required by Rule

24(a)(2), as she has neglected to demonstrate how her “interest” may be impacted by the outcome

of this litigation absent a daisy-chain of events occurring, nor has she articulated how her “interest”

is not adequately represented by the parties to this action. Further, Movant has failed to establish

that she has standing to sue under Article III of the Constitution, which is a prerequisite before the
          Case 4:82-cv-00866-DPM Document 5607 Filed 05/26/20 Page 2 of 8



merits of a case can even be considered. Consequently, Movant’s Motion to Intervene should be

denied.

   II.       ARGUMENT

             a. Standard for Intervention as a Matter of Right.

          Under Rule 24(a)(2) of the Federal Rules of Civil Procedure, a party is entitled to intervene

as a matter of right upon the filing of a timely motion if: (1) she has an interest relating to the

property or transaction that is the subject of the action; (2) the interest may be impaired as a result

of the litigation; and (3) the interest is not adequately protected by the existing parties of the

litigation. Chiglo v. City of Preston, 104 F.3d 185, 187 (8th Cir. 1997). A proposed intervenor

“must establish each and every requirement under Federal Rule of Civil Procedure [24(a)(2)] for

intervention as of right, and failure to establish any element requires denial of intervention.” Natl.

Union Fire Ins. Co. of Pittsburgh, Pa. v. Contl. Illinois Corp., 113 F.R.D. 532, 535 (N.D. Ill. 1986).

                 i. Movant’s petition does not assert a legally protectable interest.

          “An interest is cognizable under Rule 24(a)(2) only where it is direct, substantial, and

legally protectable.” Med. Liab. Mut. Ins. Co. v. Alan Curtis LLC, 485 F.3d 1006, 1008 (8th Cir.

2007) (quoting U.S. v. Union Elec. Co., 64 F.3d 1152, 1161 (8th Cir. 1995)). The necessary

showing for a movant’s interest is a “sufficient stake” in the litigation, and a peripheral interest

alone does not qualify as a significantly protectable interest. J & N Logging Co. v. Rockwood Ins.

Co., 848 F.2d 1438, 1439 (8th Cir. 1988); Planned Parenthood of Minn., Inc. v. Citizens for Cmty.

Action, 558 F.2d 861, 869 (8th Cir. 1977). Previously, the United States Court of Appeals for the

Eighth Circuit has recognized an interest in the safeguarding of both property and home values,

and in the maintenance of contractual rights and collective bargaining. See e.g. Mille Lacs Band

of Chippewa Indians v. State of Minn., 989 F.2d 994, 998 (8th Cir. 1993) (County had interest in



                                                   2
        Case 4:82-cv-00866-DPM Document 5607 Filed 05/26/20 Page 3 of 8



avoiding loss of value to land that would result from extended Indian rights); Planned Parenthood

of Minn. Inc., 558 F.2d at 869 (Property owners in neighborhood near proposed abortion clinic had

interest in protecting home values); Little Rock Sch. Dist. v. Pulaski Cty. Spec. Sch. Dist. No. 1,

738 F.2d 82, 84 (8th Cir. 1984) (Teachers’ associations had interest in continued existence and

viability of contractual agreements which they had negotiated). Conversely, it has found that an

economic interest in the outcome of litigation alone is not enough to create a legally protectable

interest. Curry v. Regents of the Univ. of Minnesota, 167 F.3d 420, 422–23 (8th Cir. 1999).

        In her petition, Movant’s avers that she has an “employee-interest” to “continue her

employment, to prevent the blemishing of her employment record and to prevent the creation of

findings that may be used as defenses against her in her separate action.” See Dkt. No 5601 at 5.

None of these alleged concerns, however, directly relate to the property or transaction that is the

subject of this action – PCSSD’s compliance with Plan 2000 and subsequent agreements related

to PCSSD’s unitary status. Movant’s performance is not the subject matter of this litigation –

PCSSD’s is – and, even if the Court finds this alleged “employee-interest” is legally recognizable,

that “interest” is still an indirect and tangential consideration in the aggregate of this action.

Movant’s continued employment and her employment record is controlled by her contractual

relationship with PCSSD and its incorporated policies and procedures, as a matter of law, and not

this present lawsuit. Ergo, her claim does not satisfy the first part of the test.

                ii. The potential impediment of Movant’s alleged “interest” is
                    contingent upon a specific and disjointed sequence of events
                    occurring.

        As a practical matter, an applicant must demonstrate that her ability to protect her interest

may be impaired or impacted by the disposition of a case in order for Rule 24(a)(2) to be satisfied.

Kansas Pub. Employees Ret. Sys. v. Reimer & Koger Assocs., Inc., 60 F.3d 1304, 1307 (8th Cir.



                                                   3
        Case 4:82-cv-00866-DPM Document 5607 Filed 05/26/20 Page 4 of 8



1995). An interest that is remote from the subject matter of the proceeding, or that is contingent

upon the occurrence of a sequence of events before it becomes colorable, is insufficient. Std.

Heating & Air Conditioning Co. v. City of Minneapolis, 137 F.3d 567, 571 (8th Cir. 1998).

        Movant’s alleged “employee-interest” is not contingent upon the outcome of this case.

This present case is not about the individual employment performance of Movant. Movant

contends that, should the parties elect to enter into a consent decree, that decree might contain

“agreed to findings of fact adverse to innocent administrative personnel,” and, “may subject […]

parties to this action, those in privity with a party, and reasonably foreseeable nonparties to the

doctrine and principles of collateral estoppel.” See Dkt. 5601 at 6. This contention is both

speculative, at best, and is in direct conflict with the basic principles of collateral estoppel.

        Under the doctrine of collateral estoppel (or issue preclusion), an issue cannot be relitigated

between the same parties in a different lawsuit if there has been an adjudication on the merits in a

prior proceeding. Gall v. S. Branch Nat. Bank of S. Dakota, Sioux Falls S.D., 783 F.2d 125, 127

(8th Cir. 1986). As a result, the “doctrines [of res judicata and collateral estoppel] do not apply

where issues or causes of action sought to be precluded in subsequent proceeding[s] were allegedly

determined in a […] judgment by consent.” Gall, 783 F.2d at 127. The United States Court of

Appeals for the Eighth Circuit affirmed this position in U.S. v. Brekke, wherein it held that, “the

issue-preclusive effect of a prior civil action […] ordinarily does not arise from a consent

judgment; it is appropriate only if it is clearly shown that the parties intended to foreclose a

particular issue in future litigation.” 97 F.3d 1043, 1049 (8th Cir. 1996). The Court in Gall

additionally noted that a judgment by consent does not implicate issue preclusion “against one not

a party to the agreement, even where that person stands in an employer/employee or




                                                   4
        Case 4:82-cv-00866-DPM Document 5607 Filed 05/26/20 Page 5 of 8



principle/agent relationship with a party to the consent decree.” 783 F.2d 125, 128 (8th Cir. 1986)

(citing Restatement Second of Judgments § 51(4); and Comment E (1982)).

       In applying these principles, Movant’s assertion that her ability to protect her interest may

be impaired by the disposition of this case is wholly without support. In order for her argument to

be relevant, the parties to this case would first need to elect to enter into a consent decree. Should

that occur, the decree would need to “clearly show” that the parties intended to foreclose the issue

of Movant’s employment performance in order for collateral estoppel to apply. Should that

attenuated circumstance also occur, issue preclusion would still not apply as it is not implicated

“against one not a party to the agreement […] even where that person stands in an

employer/employee […] relationship with a party to the consent decree.” Thus, Movant’s

“interest” as a non-party will not be impaired or impeded by the result of this litigation, regardless

of her status as an agent or employee and, accordingly, the second part of the test is not met.

               iii. Movant has not articulated how her interests are inadequately
                    represented by the parties to this lawsuit.

       The third requirement for intervention is that the interest must not be adequately protected

by the existing parties. U.S. v. Union Elec. Co., 64 F.3d 1152, 1168 (8th Cir. 1995) (citing Mille

Lacs Band of Chippewa Indians v. State of Minn., 989 F.2d 994, 997 (8th Cir. 1993)). Although

the burden to demonstrate inadequate representation is fairly minimal, the proposed intervenor is

still required to establish how the existing parties do not adequately protect her interests. Arrow v.

Gambler’s Supply, Inc., 55 F.3d 407, 409 (8th Cir. 1995) (citing Mille Lacs Band of Chippewa

Indians, 989 F.2d at 999).

       In her petition, Movant asserts that “the existing parties are averse to her interests and those

of other administrators.” See Dkt. No 5601 at 8. She does not at any point articulate exactly how

her interests are inadequately protected by existing parties. While the threshold for meeting this

                                                  5
        Case 4:82-cv-00866-DPM Document 5607 Filed 05/26/20 Page 6 of 8



burden may be low, Movant has still failed to satisfy the third part of this test as she has completely

omitted discussion of any kind as it pertains to the adequacy of representation by the parties to this

suit. Regardless, Movant’s failure to satisfy parts one and two of the test under Rule 24(a)(2)

render this piece moot.

            b. Movant’s petition fails to establish Article III standing.

        The United States Court of Appeals for the Eighth Circuit has long held that, “a party

seeking to intervene must establish Article III standing in addition to the requirements of Rule 24.”

U.S. v. Metro. St. Louis Sewer Dist., 569 F.3d 829, 833 (8th Cir. 2009) (citing Mausolf v.

Babbitt, 85 F.3d 1295, 1300 (8th Cir. 1996)). To establish Article III standing, a party must

demonstrate: (1) injury; (2) causation; and (3) redressability. Metro. St. Louis Sewer Dist., 569

F.3d at 833-34. The prospective intervenor must begin by, “clearly alleg[ing] facts showing an

injury in fact, which is an injury to a legally protected interest that is concrete, particularized, and

either actual or imminent.” Nat'l Parks Conservation Ass'n v. U.S. E.P.A., 759 F.3d 969, 975 (8th

Cir. 2014) (quoting Metro. St. Louis Sewer Dist., 569 F.3d at 834). “Second, the prospective

intervenor’s […] alleged injury must be fairly traceable to the defendant’s conduct.” Nat’l Parks

Conservation Ass’n, 759 F.3d at 975 (citing Metro. St. Louis Sewer Dist., 569 F.3d at 834). “And,

third, the prospective intervenor must establish that a favorable decision will likely redress the

injury.” Nat’l Parks Conservation Ass’n, 759 F.3d at 975-76.

        Movant’s appeal is completely devoid of any type of analysis considering her Article III

standing. At best, she makes the conclusory statement that “[the entry of a consent decree] may

fail to protect nonparty-employee interests, such as defending the quality of their [the nonparties’]

performance.” See Dkt. No. 5600 at ¶ 5. At no point does Movant “clearly allege facts showing

an injury in fact” to an interest that is concrete, particularized or imminent. In the absence of any



                                                   6
          Case 4:82-cv-00866-DPM Document 5607 Filed 05/26/20 Page 7 of 8



kind of analysis pertaining to injury, causation or redressability, Movant has failed to establish

Article III standing and her motion should be denied on these grounds alone. See Brown v.

Medtronic, Inc., 628 F.3d 451, 455 (8th Cir. 2010) (“Federal courts must address questions of

standing before addressing the merits of a case”).

   III.       CONCLUSION

          Movant’s presence in this case would interject peripheral issues and, in effect, expand both

the scope and the focus of the July 14, 2020 trial. See Curry v. Regents of Univ. of Minnesota, 167

F.3d 420, 423 (8th Cir. 1999). Further, the “common question of law or fact” that she asserts is

present in this case, is already a component of her separate employment discrimination action and,

thus, need not be addressed by yet another judicial body. To allow her to do so, would be in direct

conflict with both the policy goals of judicial economy and the conservation of judicial resources.

Though, “the decision to grant or deny a motion for permissive intervention is wholly

discretionary,” Movant has not put forth a colorable argument as to why intervention should be

permitted in this case. S. Dakota ex rel Barnett v. U.S. Dep’t of Interior, 317 F.3d 783, 787 (8th

Cir. 2003).

          In sum, Movant has failed to establish Article III standing, or to satisfy the tripartite test

triggering intervention as a matter of right under Rule 24(a)(2). Further, her inclusion in this suit

would insert additional issues for this Court to consider, even though those issues will be addressed

in her separate employment discrimination suit. While Movant may wish to become a party to this

suit, the United States Court of Appeals for the Eighth Circuit surmised in Mausolf v. Babbitt,

“The fact remains that a federal case is a limited affair, and not everyone with an opinion is invited

to attend.” 85 F.3d 1295, 1301 (8th Cir. 1996). Accordingly, Movant’s Motion for Intervention

should be denied.



                                                    7
Case 4:82-cv-00866-DPM Document 5607 Filed 05/26/20 Page 8 of 8




                      Respectfully submitted,

                             Cody Kees, Ark. Bar No. 2012118
                             Jay Bequette, Ark. Bar No. 87012
                             BEQUETTE, BILLINGSLEY & KEES, P.A.
                             425 West Capitol Avenue, Suite 3200
                             Little Rock, AR 72201-3469
                             Telephone: (501) 374-1107
                             Fax: (501) 374-5092
                             E-mail: ckees@bbpalaw.com

                             AND


                             M. Samuel Jones III (76060)
                             Amanda G. Orcutt (2019102)
                             Devin R. Bates (2016184)
                             MITCHELL, WILLIAMS, SELIG,
                               GATES & WOODYARD, P.L.L.C.
                             425 West Capitol Avenue, Suite 1800
                             Little Rock, Arkansas 72201
                             Telephone: (501) 688-8800
                             Facsimile: (501) 688-8807
                             E-mail: aorcutt@mwlaw.com
                                      dbates@mwlaw.com
                                      sjones@mwlaw.com

                             Attorneys for Pulaski County Special
                             School District




                                8
